Citation Nr: 1707669	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  16-56 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1943 to November 1945.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2016 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The RO initially certified for appeal a claim for service connection for PTSD.  However, here the Veteran has symptoms of multiple psychiatric disorders.  The Board has therefore recharacterized the claim as is shown on the prior page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for a low back disorder and bilateral tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no medical evidence of record diagnosing PTSD.  

2.  A psychiatric disorder, diagnosed as depressive disorder, is related, in part, to the Veteran's in-service stressors.  

3.  The Veteran has level VII hearing acuity in his right ear and level VIII hearing acuity in his left ear.

4.  The rating criteria reasonably describe the level and symptomatology of the Veteran's hearing disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, diagnosed as depressive disorder, was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

2.  The criteria for entitlement to an initial rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1-4.7, 4.85, Diagnostic Code (DC) 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide, and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

With regard to the claim for service connection for a psychiatric disorder, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

With regard to the claim for a higher initial rating for bilateral hearing loss, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that the VA examination he underwent during the course of this appeal is inadequate to decide this claim.  No further notice or assistance is thus necessary.  

Analysis

Service Connection 

The Veteran seeks a grant of service connection for PTSD based on his service in combat in World War II.  He alleges that VA has ignored the evidence of record in denying his claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for PTSD when the record includes medical evidence diagnosing PTSD, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the evidence satisfies all elements of a service connection claim, but based on a psychiatric disability other than PTSD.  The Veteran underwent two VA mental health evaluations during the course of this appeal, in November 2015 and May 2016, during which PTSD symptoms were confirmed.  However, the examination reports do not include a PTSD diagnosis.  They include diagnoses of depressive disorder, an other specified trauma- and stressor-related disorder with partial symptoms of PTSD, and an unspecified neurocognitive disorder, evidence sufficient to establish the current disability element of a service connection claim.  

Service personnel records establish the in-service incurrence element of such a claim as they show that the Veteran served in combat in World War II, as alleged.  As both VA examiners pointed out in November 2015 and May 2016, the stressors caused by such service were of sufficient severity to result in the Veteran developing certain PTSD symptoms following discharge.  

The November 2015 VA examiner's opinion establishes the nexus element of such a claim by indicating that, although the Veteran does not have PTSD, his other specified trauma- and stressor-related disorder includes partial symptoms of PTSD and the symptoms of his depressive disorder are inseparable from those partial PTSD symptoms, those causing the trauma- and stressor-related disorder.  

Based on this opinion, the Board finds that one of the Veteran's psychiatric disorders - the depressive disorder - is related, in part, to the Veteran's in-service stressors.  The Board thus concludes that a psychiatric disorder was incurred in service.  Although service connection cannot be granted for PTSD in the absence of a PTSD diagnosis, based on this decision, the Veteran will be rated for all of his psychiatric symptomatology regardless of the disorder to which that symptomatology is attributable.

Higher Initial Rating

The Veteran seeks a 100 percent rating for his bilateral hearing loss.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Schedular

The RO has rated the Veteran's bilateral hearing loss as 40 percent disabling pursuant to 38 C.F.R. § 4.85, DC 6100.  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz (Hz)).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85. 

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear being evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral with each ear being evaluated separately.  38 C.F.R. § 4.86(b).

During the course of this appeal, the Veteran underwent a VA audiological examination and submitted treatment records showing he has been seen for hearing loss and uses hearing aids.  He also submitted a September 2015 written statement from a chiropractor noting 40 percent hearing loss in each of the Veteran's ears.  

During the May 2016 VA audiological examination, an audiometer revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
50
65
65
65
LEFT
50
60
60
60

An examiner noted average decibel loss of 61 in the right ear and 58 in the left ear and speech discrimination of 52 percent in the right ear and 44 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally.  

Applying these findings to Table VI results in numeric designations of VII for the right ear and VIII for the left ear.  These numeric designations warrant the assignment of a 40 percent rating, no higher, under Table VII.  The criteria for a higher initial schedular rating for bilateral hearing loss are thus not met.

Extraschedular

In certain circumstances, the Board may assign an increased or higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, the Veteran has not specifically claimed interference with employment secondary to his hearing loss.  According to a chiropractor's September 2015 statement, however, the Veteran attributes his unemployability primarily to his back and PTSD, but also to his hearing loss and tinnitus.  Regardless, as the rating criteria reasonably describe the level and symptomatology of the Veteran's hearing disability, referral for extraschedular consideration is unnecessary.  

The ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment and reflect consideration of all clinical findings associated with such impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999, see 64 Fed. Reg. 25, 206 (May 11, 1999), VA sought the assistance of the Veteran's Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning, or, even with the use of hearing aids, it presented an extreme handicap in the presence of environmental noise. 

VHA's help was invaluable as it had conducted clinical studies of veterans with certain patterns of hearing loss, which showed that, when such patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently reflect the extent to which a veteran was impaired with regard to hearing in his ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994). 


ORDER

Service connection for a psychiatric disorder, diagnosed as depressive disorder, is granted.  

An initial rating in excess of 40 percent for bilateral hearing loss is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims for service connection for a low back disorder and tinnitus and a TDIU, but additional action is necessary before the Board can proceed.  

The Veteran claims entitlement to service connection for a low back disorder and tinnitus on a direct basis, as related to in-service back injuries and noise exposure.  In September 2015, a chiropractor submitted a statement on the Veteran's behalf linking the claimed disorders to service.  This statement is inadequate to decide these claims.  The chiropractor reports that the Veteran fell frequently in service while training for the ski troop in Colorado, resulting in injury that necessitated treatment by medics.  He does not describe the nature of the injury or the treatment rendered and then links arthritis of the low back to such injury.  According to the only other medical evidence of record, however, the Veteran has degenerative disc disease of the spine, which no medical professional has related to service.  The chiropractor also links tinnitus to the Veteran's service, but during treatment visits and a VA tinnitus examination, the Veteran did not report having the condition.  Further medical opinion is thus needed.  

In the meantime, the claim for a TDIU being inextricably intertwined with the claims being remanded, the Board defers a decision on the Veteran's employability until all development is completed.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), necessitating expedited handling.)

1.  Afford the Veteran a VA examination.  Ask the examiner to do the following:

a.  Review all pertinent evidence of record, including post-service treatment records, the May 2016 VA examination, and the September 2015 chiropractor's opinion.

b.  Record in detail the Veteran's history of in-service back injuries and the treatment rendered in response.  Also record any history of ringing in the ears and, if present, when it first occurred.

c.  Diagnose all back disorders shown to exist, including any noted in treatment records dated during the course of this appeal.  

d.  Accepting as competent any lay-observable reports of in-service back falls or other injuries, offer an opinion as to whether any diagnosed back disorder is at least as likely as not related to the Veteran's service, including such falls/injuries.

e.  Also offer an opinion as to whether the Veteran has tinnitus and, if so, whether it is at least as likely as not related to his in-service noise exposure.

f.  Provide rationale for each opinion.

2.  Review the examination report to ensure it complies with the above instructions.  If not, return it for correction.

3.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


